DixoN, C.' J.
Tbe case of Branger v. Buttrick, ante, p. 450, is decisive of tbis appeal. Tbe decision of tbe court below upon tbe first motion for a new trial was res adjudicóla, and conclusive, so that no second motion upon tbe same grounds could be entertained by that court. If tbe defendant felt aggrieved by tbe decision upon that motion, bis remedy was by *612appeal to this court from the order, or by writ of error or appeal from tbe judgment, tbe ruling of tbe court upon tbe motion having been regularly excepted to, and tbe exception embodied in tbe bill.
By the Court. — Order reversed, and cause remanded.